     Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 1 of 19 PageID #: 1




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

BIDCO # 2 – KYLE BUILDING LLC                      )
                                                   )
                                                   )
Plaintiff,                                         )
                                                   )
V.                                                 )                CIVIL ACTION NO.
                                                   )
WESTCHESTER SURPLUS LINES                          )
INSURANCE COMPANY                                  )
                                                   )
Defendants,

                  PLAINTIFF'S ORIGINAL COMPLAINT & JURY DEMAND

         NOW COMES, Plaintiff, BIDCO # 2 - KYLE BUILDING LLC and files this Original

Complaint and Jury Demand, and respectfully shows the Court the following:

                                            I. PARTIES

1.       Plaintiff, BIDCO # 2 - KYLE BUILDING LLC, is a Texas Corporation is the named

insured on the policy covering the property in Jefferson, County, Texas.

2.       Defendant, WESTCHESTER SURPLUS LINES INSURANCE COMPANY, is an

insurance company doing business in the State of Texas which may be served through its registered

agent for service of process in the State of Texas, through the Texas Department of Insurance

(“TDI”), via certified mail at P.O. Box 149104, Austin, Texas 78714. TDI shall then forward the

citation to Westchester, via certified mail, at 436 Walnut St., Philadelphia, Pennsylvania 19106.

                                II. JURISDICTION AND VENUE

3.       This Court has personal jurisdiction over WESTCHESTER SURPLUS LINES

INSURANCE COMPANY (“Westchester”) because they sold insurance throughout the state of

Texas.       As such, Westchester has purposefully established “minimum contacts” with the forum


                                            Page 1 of 19
     Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 2 of 19 PageID #: 2



state and the exercise of jurisdiction comports with “fair play and substantial justice.” See Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 475-76, 105 S.Ct. 2174, 2183-84 (1985); World-Wide Volkswagen Corp.

v. Woodson, 444 U.S. 286, 291-92, 100 S.Ct. 559, 564 (1980); International Shoe Co. v. Washington, 326

U.S. 310, 316, 66 S.Ct. 154, 158 (1945).

4.      This Court has federal subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(1) because, on information and belief, there is diversity of citizenship between the Plaintiff

and Defendant WESTCHESTER, and the amount in controversy exceeds $75,000, exclusive of

interests and costs.

5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), because a substantial part

of the events or omissions giving rise to the claim occurred in Jefferson County, Texas, which is

located in this District.

                                              III. FACTS
6.      On or about August 27, 2017, BIDCO # 2- KYLE BUILDING LLC sustained losses at 215

Orleans St., Beaumont, Texas. At the time, BIDCO # 2- KYLE BUILDING LLC was insured by

Westchester (“Westchester”) under Policy No.: D37424924003. The date of loss was noted to be

August 26, 2017.

7.      On or about August 30, 2017, a loss was reported to Westchester for roof damage that had

then caused water damage to the interior. Westchester issued a claim number KY17K2230360.

Vericlaim and Unified Investigations & sciences, Inc. were assigned to inspect the building. The

property ultimately was inspected by a field adjuster.

8.      On July 10, 2018 a denial of coverage letter was sent by Westchester (“Westchester”) stating

that “there are no exterior storm damages”.

9.      Westchester position was that the policy provisions did apply with respect to the claim being

presented; however, they disclaimed coverage for the damages incurred and contended that BIDCO


                                              Page 2 of 19
  Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 3 of 19 PageID #: 3



# 2- KYLE BUILDING LLC is not entitled to the benefits under the policy.

10.     Plaintiff sent a demand letter on February 18, 2019, along with an Estimate provided by

Loss Solutions, that outlined the necessary repair, scope, and reasonable pricing associated with the

damages sustained to the exterior roofing from the Hurricane Harvey weather event.

11.     A re-inspection was done at BIDCO # 2- KYLE Building LLC on April 2 2019.

12.     At all times relevant, Plaintiff was and is entitled to benefits under their WESTCHESTER

SURPLUS LINES INSURANCE COMPANY Policy as it specifically covered Plaintiff’s dwelling,

other structures, and personal property for damages caused by covered perils, including hurricanes

like Harvey, windstorms, and hail. Further, the Policy provided WESTCHESTER SURPLUS

LINES INSURANCE COMPANY would pay the replacement cost value (“RCV”) to repair and/or

replace the damages caused by a covered peril.

13.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY undervalued and

underestimated Plaintiff’s covered damages. Their defective investigation did not even meet the

minimum standards of performance pursuant to industry standards, or Sections 21.203 and 21.205

of the Texas Administrative Code, applicable law, or otherwise. TEX. ADMIN. CODE: 21.203,

21.205. The inadequacy of WESTCHESTER inspection is evidenced by the fact that they did not

include the full extent of Plaintiff’s roof and other damages.

14.     The Policy between Plaintiff and WESTCHESTER SURPLUS LINES INSURANCE

COMPANY covered the damages to Plaintiff’s Property caused by Harvey; therefore, Plaintiff is

entitled to receive all Policy benefits. There is no question that WESTCHESTER SURPLUS LINES

INSURANCE COMPANY accepted coverage minimally as to the roof as well as other items that

were undervalued, Westchester undervalued the majority of damaged items, as well as denying

others without merit. As a result, resolution of Plaintiff’s claim was delayed by the deficient and

improper claims handling by WESTCHESTER.

                                             Page 3 of 19
  Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 4 of 19 PageID #: 4



15.     By wrongfully undervaluing damages to avoid payment to Plaintiff, and wholly failing to

properly handle their Claim, WESTCHESTER SURPLUS LINES INSURANCE COMPANY

breached the duty of good faith and fair dealing owed to Plaintiff as an insured under an insurance

contract. "Good faith and fair dealing" is defined as the degree and diligence which a man of

ordinary care and prudence would exercise in the management of one's own business. Arnold v. Nat'l

Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex.1987). Because an insurer has the ability and more easily

can take advantage of the insured because an insurer has exclusive control over the evaluation,

processing, and denial of claims, insurance companies and their policies present an inherent

"unequal bargaining power." In legal terms, this unlevel playing field results in a "special

relationship" between an insurer and insured and further justifies a position of a common-law duty

on insurers to deal fairly and in good faith with their insureds.

16.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct constitutes a

breach of the common law duty of good faith and fair dealing. Plaintiff, therefore, is entitled to

recover policy benefits as actual damages for WESTCHESTER SURPLUS LINES INSURANCE

COMPANY breach of the common law duty of good faith and fair dealing.

17.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct was not only a

breach of its common law duty to deal fairly and in good faith with the Plaintiff based on this

"special relationship" between the parties, but also constitutes a breach of the insurance contract

between WESTCHESTER SURPLUS LINES INSURANCE COMPANY and Plaintiff. The policy

in effect between Plaintiff and WESTCHESTER SURPLUS LINES INSURANCE COMPANY is

a contract wherein the insurance company, WESTCHESTER, offers to provide insurance coverage

services in exchange for the policyholder’s payment of annual premium amounts in consideration of

the contract. Pursuant to Texas law, either party to the contract can initiate legal action against the

other for violations of that contract that caused damages. A breach of contract claim is distinct and

                                              Page 4 of 19
  Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 5 of 19 PageID #: 5



independent from a tort and other claims such as a breach of the duty of good faith and fair dealing,

as well as a violation of statutory or other extra-contractual claims. Tort and contract causes of

action in an insurance context are separate and independent, yet they are factually interwoven, and

the same evidence is often admissible on both claims.

18.    Here, WESTCHESTER SURPLUS LINES INSURANCE COMPANY failed to perform

its contractual duties to adequately compensate Plaintiff under the terms of their policy. More

specifically, but without limitation, WESTCHESTER SURPLUS LINES INSURANCE

COMPANY refused to pay the full proceeds of the policy, although due notice was made for

proceeds to be paid in an amount sufficient to cover the damaged property, and all conditions

precedent to recovery under the policy had been carried out and accomplished by Plaintiff.

19.    Here in Texas, the vast majority of insurance policies, including WESTCHESTER’S policy

contract with Plaintiff, do not account for an insurance company, and/or its representative’s,

(potentially improper) acts or omissions undertaken through their handling of a claim; which

incidentally affect the duration and outcome of the claim, and otherwise result in the policyholder’s

detriment. To account for such acts and omissions that fall outside the four-corners of the contract

language (but nonetheless affect the claim and/or detrimentally harm the policyholder), the Texas

Legislature in 1973, enacted the Texas Deceptive Trade Practices-Consumer Protection Act

(hereafter referred to as “DTPA”) to protect consumers against false, misleading, and deceptive

business practices, unconscionable actions…and to provide efficient and economical procedures to

secure such protections.” TEX. BUS. & COM. CODE §17.44. Specifically, the Texas DTPA

provides that a consumer may maintain an action where an insurance company (or one of its

employees or agents) commits an act or practice in violation of Chapter 541 of the Texas Insurance

Code. TEX. BUS. & COM. CODE §17.50. These enumerated acts (as found within Chapters 541

and 542 of the Texas Insurance Code) are generally not included within the written contractual

                                           Page 5 of 19
  Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 6 of 19 PageID #: 6



terms of the insurance policy. These two bodies of law (contract and tort) are neither overlapping,

nor mutually exclusive. Rather, they are entirely independent issues under independent bodies of

law with unique causes of action and damages available.

20.    Likewise, Texas Legislators specifically created and enacted the Texas Insurance Code to

protect consumers, like Plaintiff, and regulate insurance professionals, like Defendant, because the

language of insurance policy contracts (without more) was not properly serving those functions.

Chapters 541 and 542 of the Texas Insurance Code include duties and obligations that any person or

entity engaged in the business of insurance in the State of Texas must follow. Those duties and

obligations are wholly independent of those for which an insurer may be contractually responsible.

Specifically, Chapter 541 of the Texas Insurance Code states that “the purpose of this chapter is to

regulate trade practices in the business of insurance by: (1) defining or providing for the

determination of trade practices in this state that are unfair methods of competition or unfair or

deceptive acts or practices; and (2) prohibiting those trade practices. Chapters 541 and 542 of the

Texas Insurance Code describe the various claims settlement practices, among extensive other rules

and requirements with which anyone engaged in the business of insurance in the State of Texas must

comply and not violate; as well as deceptive, unfair, and prohibited practices that anyone engaged in

the business of insurance in the State of Texas must not engage in or undertake. Insurance policies

in Texas, such as Plaintiff’s insurance policy with WESTCHESTER, are silent as to these statutory

provisions.

21.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY voluntarily assumed a

non-contractual obligation to inspect and value Plaintiff’s damages, thereby causing its conduct to be

governed in a tort setting, by the applicable provision of the Texas Insurance Codes. However,

Westchester then failed to comply with its obligations and duties under the law for inspecting and

valuing covered losses, and likewise failed to perform its contractual duty to adequately compensate

                                            Page 6 of 19
  Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 7 of 19 PageID #: 7



Plaintiff for monies owed to them under the policy.

22.     More Specifically, but without limitations, WESTCHESTER, violated Chapter 541 of the

Texas Insurance Code by misrepresenting to Plaintiff that the majority of their Harvey damages

were not covered under the policy, even though the damages this property sustained were caused by

a covered occurrence. WESTCHESTER SURPLUS LINES INSURANCE COMPANY further

violated the Texas Insurance Code by undervaluing and under-scoping the damages Plaintiff

incurred. WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S misrepresentations

caused Plaintiff to suffer “actual damages” which, under the Insurance Code, are recoverable at

common law. “Actual Damages” include benefit-of-the-bargain damages, commonly referred to as

policy benefits, which signify the difference of the value represented and the value received.

WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct, as described above,

constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices under TEX. INS.

CODE §541.060(a)(1).

23.     Insureds like the Plaintiff can recover actual damages for extra-contractual claims such as

Chapter 541 violations under the Texas Insurance Code, and bad faith claims. The actual damages

are the Policy benefits to which insureds like Plaintiff were entitled, and that should have been

properly paid by insurers like WESTCHESTER, but were not. Plaintiff therefore, is entitled to

recover policy benefits as actual damages for Defendant’s violations of this section of the Texas

Insurance Code.

24.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY also failed to make an

attempt to settle Plaintiff’s Claim in a prompt, fair, and/or equitable manner, although they were

aware of their liability to Plaintiff. As such, WESTCHESTER SURPLUS LINES INSURANCE

COMPANY’S conduct in this regard constitutes a violation of the Texas Insurance Code, Unfair

Settlement Practices under TEX. INS. CODE §541.060(a)(2)(A). Specifically, WESTCHESTER

                                           Page 7 of 19
  Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 8 of 19 PageID #: 8



SURPLUS LINES INSURANCE COMPANY’S failure to properly investigate, giving their

undervaluation of the claim, and conduct otherwise, caused Plaintiff to lose policy benefits to which

they were entitled to recover. Plaintiff is entitled to recover policy benefits as actual damages for

Defendant’s violation of this section of the Texas Insurance Code. Id.

25.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY failed to explain to

Plaintiff the reasons for their offer of an inadequate settlement, and failed to explain the reason why

full payment was not being made. Furthermore, Defendant neither communicated that any future

settlements or payments would be forthcoming to pay for the entire losses covered under the policy,

nor provided any explanation for the failure to adequately settle Plaintiff’s claim.          As such,

Defendant’s conduct is a violation of the Texas Insurance Code, Unfair Settlement Practices under

TEX. INS. CODE §541.060(a)(3). Defendant’s conduct caused Plaintiff to suffer actual damages

and lose policy benefits to which they were entitled, and which should have been paid initially by

Defendant. Plaintiff therefore, is entitled to recover policy benefits as actual damages, as well as

attorney’s fees, and costs for Defendant’s violation of this section of the Texas Insurance Code.

26.     Furthermore, WESTCHESTER SURPLUS LINES INSURANCE COMPANY failed to

affirm or deny coverage of Plaintiff’s claim within a reasonable time. Specifically, Plaintiff did not

receive timely written notice of Westchester’s rejection of their full and entire claim from Defendant.

As such, Defendant’s conduct in this regard constitutes a violation of the Texas Insurance Code,

Unfair Settlement Practices under TEX. INS. CODE §541.060(a)(4). WESTCHESTER SURPLUS

LINES INSURANCE COMPANY’S conduct caused Plaintiff to suffer actual damages and lose

policy benefits to which they were entitled, and which should have been paid by WESTCHESTER.

Plaintiff, therefore, is entitled to recover policy benefits as actual damages for Defendants' violation

of this section of the Texas Insurance Code.

27.    Finally, Defendant failed to conduct a reasonable investigation, and refused to fully

                                             Page 8 of 19
  Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 9 of 19 PageID #: 9



compensate Plaintiff under the terms of the policy. Specifically, WESTCHESTER SURPLUS

LINES INSURANCE COMPANY performed an outcome-oriented investigation of Plaintiff’s

claim, which resulted in a biased, unfair, and inequitable evaluation of Plaintiff’s losses on the

Property. As such, WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct in

this regard constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices under

TEX. INS. CODE §541.060(a)(7). Thus, Defendant’s conduct caused Plaintiff to lose policy

benefits to which they were entitled, and which should have been paid by WESTCHESTER.

Plaintiff, therefore, is entitled to recover policy benefits as actual damages, as well as attorney’s fees,

and cost for Defendant’s violations of this section of the Texas Insurance Code. Id.

28.     After receiving notice of Plaintiff’s claim, WESTCHESTER SURPLUS LINES

INSURANCE COMPANY failed to meet its obligations under the Texas Insurance Code regarding

timely acknowledgement of Plaintiff’s claims, requesting all information reasonably necessary to

investigate their claim, and beginning the investigation of the claim within the statutorily mandated

timelines. As such WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct in

this regard constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims Act,

TEX. INS. CODE§ 542.055. Defendant's conduct caused Plaintiff to stuffer actual damages which

constitute the loss of policy benefits to which Plaintiff is entitled, and which should have been paid

by WESTCHESTER. Plaintiff, therefore, is entitled to recover policy benefits as actual damages, as

well as attorney’s fees, interest, costs, and all other amounts to which they're entitled, for

Defendant’s violation of this section of the Texas Insurance Code.

29.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY failed to accept or deny

Plaintiff’s full and entire claim within the statutorily mandated time of receiving all necessary

information. WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct

constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims Act under TEX.

                                              Page 9 of 19
 Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 10 of 19 PageID #: 10



INS. CODE §542.056. WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct

caused Plaintiff to suffer actual damages which constitute the loss of policy benefits to which

Plaintiff is entitled, and which should have been paid initially by WESTCHESTER. Plaintiff,

therefore, is entitled to recover policy benefits as actual damages for WESTCHESTER SURPLUS

LINES INSURANCE COMPANY’S violation of this section of the Texas Insurance Code.

30.    WESTCHESTER SURPLUS LINES INSURANCE COMPANY failed to meet its

obligations under the Texas Insurance Code regarding payment of Plaintiff’s claim without delay.

Specifically, WESTCHESTER SURPLUS LINES INSURANCE COMPANY has delayed full

payment of the Plaintiff’s claim longer than allowed, and to date, Plaintiff has not received full

payment for their claim. As such, WESTCHESTER SURPLUS LINES INSURANCE

COMPANY’S conduct in this regard constitutes a violation of the Texas Insurance Code, Prompt

Payment of Claims Act under TEX. INS. CODE §542.058. As a result of WESTCHESTER

SURPLUS LINES INSURANCE COMPANY’S violation of §542.058 of the Texas insurance code,

Plaintiff lost policy benefits to which they were entitled, and which WESTCHESTER SURPLUS

LINES INSURANCE COMPANY should have paid Plaintiff timely. Plaintiff, therefore, is entitled

to recover policy benefits as their actual damages for WESTCHESTER SURPLUS LINES

INSURANCE COMPANY’S violation of this section of the Texas Insurance Code.

31.    From and after the time Plaintiff’s claim was presented to WESTCHESTER, the liability of

WESTCHESTER SURPLUS LINES INSURANCE COMPANY to pay the full claim in

accordance with the terms of the Policy was reasonably clear. However, WESTCHESTER

SURPLUS LINES INSURANCE COMPANY has refused to pay Plaintiff in full, despite there

being no basis on which a reasonable insurance company would have relied to deny the full

payment. As such, WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct in

this regard constitutes a breach of the common law duty of good faith and fair dealing.

                                           Page 10 of 19
 Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 11 of 19 PageID #: 11



32.     Additionally, WESTCHESTER SURPLUS LINES INSURANCE COMPANY knowingly

or recklessly made false representations, as described above, as to material facts and/or knowingly

concealed from Plaintiff all or part of material information relevant to Plaintiff’s Claim.

33.     As a result of WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S wrongful

acts and omissions, Plaintiff was forced to retain the professional services of the attorneys and law

firm who are representing them with respect to these causes of action.

34.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY is liable to Plaintiff for

intentional breach of contract, as well as intentional violations of the Texas Insurance Code, fraud,

and intentional breach of the common law duty of good faith and fair dealing.

35.     All conditions precedent to Plaintiff’s request for relief has been performed or has occurred,

and/or Defendant waived the same. This includes, but is not limited to, providing notice pursuant

to Texas Insurance Code 542A, and pre-litigation alternative dispute resolution, if any.

                                     IV. CAUSES OF ACTION

36.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY is liable to the Plaintiff

for breach of contract, violations of the Texas Insurance Code, violations of the Texas Deceptive

Trade Practices Act, fraud, and breach of the common law duty of good faith and fair dealing.

A.      BREACH OF CONTRACT
37.     The acts and omissions in failing to timely and properly adjust the claim, refusing to inspect
the damage, failing to take into consideration the roof, performing an outcome-oriented inspection,
and the failure to timely and properly pay a claim all amount to breach of contract by
WESTCHESTER.
B. VIOLATIONS OF THE TEXAS INSURANCE CODE—UNFAIR SETTLEMENT PRACTICES
38.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct constitutes

multiple violations of the Texas Insurance Code, Unfair Settlement Practices Act. The acts and

omission of WESTCHESTER SURPLUS LINES INSURANCE COMPANY in failing to properly

and timely investigate the claim constitute a violation of the TEX. INS. CODE §541.060(a)(1). All
                                             Page 11 of 19
 Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 12 of 19 PageID #: 12



violations are made actionable under the TEX. INS. CODE §541.151.

39.    Falsehoods and misrepresentations under Texas law may be communicated by actions as

well as by the spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S misrepresentations by means of

deceptive conduct include, but are not limited to: (1) failing to conduct a reasonable inspection and

investigation of Plaintiff’s damages; (2) stating that Plaintiff’s damages are less severe than they in

fact were, resulting in the undervaluing and under-scoping of Plaintiff’s damages; (3) using the

adjuster’s and/or building consultant’s statements about the non-severity of the damage as a basis

for denying properly covered damages and/or underpaying damages; and (4) failing to provide an

adequate explanation for the inadequate compensation Plaintiff received.            WESTCHESTER

SURPLUS LINES INSURANCE COMPANY’S unfair settlement practice, as described above, of

misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance

under TEX. INS. CODE § 541.060(1).

40.    WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S unfair settlement

practice, as described above, of failing to attempt in good faith to effectuate a prompt, fair, and

equitable settlement of the claim, even though WESTCHESTER SURPLUS LINES INSURANCE

COMPANY’S liability under the policy was reasonably clear, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance under, TEX.

INS. CODE § 541.060(a)(2)(A).

41.    WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S unfair settlement

practice, as described above, of failing to promptly provide Plaintiff with a reasonable explanation of

the basis in the policy for its offer of a compromise, or settlement of the Claim, in relation to the

facts or applicable law, constitutes an unfair method of competition and an unfair and deceptive act

                                            Page 12 of 19
 Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 13 of 19 PageID #: 13



or practice in the business of insurance under TEX. INS. CODE §541.060(3).

42.    WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S unfair settlement

practice, as described above, failing within a reasonable time to affirm or deny coverage of the claim

to Plaintiff, or to submit a reservation of rights to Plaintiff constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance under TEX.

INS. CODE §541.060(4).

43.    WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S unfair settlement

practice, as described above, of refusing to pay Plaintiff their full claim without conducting a

reasonable investigation, constitutes an unfair method of competition and an unfair and deceptive

act or practice in the business of insurance under TEX. INS CODE §541.060(7).

C. VIOLATIONS OF THE TEXAS INSURANCE CODE—PROMPT PAYMENT OF CLAIMS

44.    WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct constitutes

multiple violations of the Texas Insurance Code, Prompt Payment of Claims Act. All violations

made under this provision are made actionable by TEX. INS. CODE §542.060.

45.    WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S failure to acknowledge

receipt of Plaintiff’s claim, to commence investigation of the Claim, and to request from Plaintiff all

items, statements, and forms that it reasonably believed would be required within the applicable time

constraints, as described above, constitutes a non-prompt payment of the Claim in violation of the

Texas Insurance Code Section 542.055.

46.    WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S delay of the payment of

Plaintiff’s claim following its receipt of all items, statements, and forms reasonably requested and

required, as described above, constitutes a non-prompt payment of the claim and a violation of this

section under TEX. INS. CODE §542.058

D. DECEPTIVE TRADE PRACTICES

                                            Page 13 of 19
 Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 14 of 19 PageID #: 14



47.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct constitutes

multiple violations of the Texas Deceptive Trade Practices Act (“DTPA”), TEX. BUS. & COM,

CODE 17.41

48.     Plaintiff is a consumer of goods and services provided by WESTCHESTER SURPLUS

LINES INSURANCE COMPANY pursuant to the DTPA. Plaintiff has met all conditions

precedent to bringing this cause of action against WESTCHESTER. Specifically, WESTCHESTER

SURPLUS LINES INSURANCE COMPANY’S violations of the DTPA include, without

limitation, the following matters:

        A.      By its acts, omissions, failures, and conduct, WESTCHESTER SURPLUS LINES

        INSURANCE COMPANY has violated sections 17.46(b)(2),(5),(7),(9),(12),(20) and (24) of

        the DTPA. WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S violations

        include without limitation, (1) unreasonable delays in the investigation, adjustment, and

        resolution of Plaintiff’s claim, (2) failure to give Plaintiff the benefit of the doubt, and (3)

        failure to pay for the proper repair of Plaintiff’s property when liability has become

        reasonably clear, which gives Plaintiff the right to recover under section 17.48(b)(2).

        B.      WESTCHESTER SURPLUS LINES INSURANCE COMPANY represented to

        Plaintiff that both the policy and WESTCHESTER SURPLUS LINES INSURANCE

        COMPANY’S adjusting and investigative services had characteristics or benefits that they

        did not possess, which gives Plaintiff the right to recover under section 17.46(b)(5) of the

        DTPA.

        C.      WESTCHESTER SURPLUS LINES INSURANCE COMPANY also represented

        to Plaintiff that both the policy and WESTCHESTER SURPLUS LINES INSURANCE

        COMPANY’S adjusting services were of a particular standard, quality, or grade when they

        were of another, in violation of section 17.46(b)(7) of the DTPA.

                                            Page 14 of 19
 Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 15 of 19 PageID #: 15



       D.      Furthermore, WESTCHESTER SURPLUS LINES INSURANCE COMPANY

       advertised the policy and adjusting services with the intent not to sell them as advertised, in

       violation of section 17.46(b)(9) if the DTPA.

       E.      WESTCHESTER SURPLUS LINES INSURANCE COMPANY breached an

       express warranty that the damages caused by wind and hail would be covered under the

       policy. This breach entitles Plaintiff to recover under sections 17.46(b)(12) and (20) and

       17.50(a)(2) of the DTPA.

       F.      WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S actions are

       unconscionable in that WESTCHESTER SURPLUS LINES INSURANCE COMPANY

       took advantage of Plaintiff’s lack of knowledge, ability, and experience to a grossly unfair

       degree. WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S unconscionable

       conduct gives Plaintiff a right to relief under section 17.50(a)(3) of the DTPA.

       G.      WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct, acts,

       omissions, and failures, as described in this petition, are unfair practices in the business of

       insurance in violation of section 17.50(a)(4) of the DTPA.

49.    Each of the above-described acts, omissions, and failures of WESTCHESTER SURPLUS

LINES INSURANCE COMPANY is a producing cause of Plaintiff’s damages. All of the above-

described acts, omissions, and failures were committed “knowingly” and “intentionally,” as defined

by the Texas Deceptive Trade Practices Act.

E. FRAUD

50.    WESTCHESTER SURPLUS LINES INSURANCE COMPANY is liable to Plaintiff for
common law fraud.
F. DUTY OF GOOD FAITH AND FAIR DEALING

       WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S conduct constitutes a

breach of the common law duty of good faith and fair dealing owed to insureds in insurance
                                           Page 15 of 19
 Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 16 of 19 PageID #: 16



contracts – like the insurance policy that existed between Plaintiff and WESTCHESTER.

G. LOSS OF BUSINESS USE

51.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY is liable to Plaintiff for

loss of business use for the duration of the storm and several days subsequent to the storm due to

damages to the property.

52.     WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S failure, as described

above, to adequately and reasonably investigate and evaluate Plaintiff’s claim, although at that time,

WESTCHESTER SURPLUS LINES INSURANCE COMPANY knew or should have known by

the exercise of reasonable diligence that its liability was reasonably clear, constitutes a breach of the

duty of good faith and fair dealing.

53.     Each and every one of the representations, as described above, concerned material facts for

the reason that absent such representations, Plaintiff would not have acted as they did, and which

WESTCHESTER SURPLUS LINES INSURANCE COMPANY knew were false or made

recklessly without any knowledge of their truth as a positive assertion.

                                   V. MENCHACA/DAMAGES

54.     The recent Texas Supreme Court case of Menchaca makes it clear that the Insurance Code

damages owed are as a matter of law, at least the contractual minimum damages owed under the

policy of insurance if there was a breach of the Insurance Code. The perceived requirement of

“independent injury” was eliminated. Nonetheless, the interior damage is an independent injury,

based on the failure to timely and properly pay for the repairs needed to prevent further damage.

                  VI. RESPONDEAT SUPERIOR/VICARIOUS LIABILITY

55.     The Insurance Company is legally liable for and responsible for all acts/omissions and

damages cause by the adjusters and its agents. All the acts and omissions were performed in the

course and scope of their employment.

                                             Page 16 of 19
 Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 17 of 19 PageID #: 17



                                          VII. DAMAGES

56.     Plaintiff would show that all the acts as alleged herein, taken together or singularly,

constitute the producing cause of the damages sustained by Plaintiff.

57.     As previously mentioned, Plaintiff’s Harvey damages have not been properly addressed or

repaired, causing further damages to the Property while also causing undue hardship and a burden

on Plaintiff. These damages are a direct result of Defendant mishandling of Plaintiff’s Claim in

violation of the laws set forth above.

58.     For breach of contract, Plaintiff is entitled to regain the benefit of their bargain, for their

purchase of the policy, and for the amount of their claim, together with attorney’s fees under Texas

Civil Practice & Remedies Code Section 38.001. All conditions precedent to Plaintiff’s claims for

relief has been performed or has occurred, and/or WESTCHESTER SURPLUS LINES

INSURANCE COMPANY waived the same. This includes, but is not limited to, providing notice

pursuant to Texas Insurance Code 542A.

59.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices Act,

Plaintiff is entitled to actual damages, which includes the loss of the benefits that should have been

paid pursuant to the policy, mental anguish, court costs, interest, and attorney’s fees. For knowing

conduct of the acts and conduct described and complained of above, Plaintiff is entitled to three (3)

times their actual damages. TEX. INS. CODE §541.152.

60.     For noncompliance with the Texas Insurance Code, Prompt Payment of Claims Act,

Plaintiff is entitled to simple interest on the amount of their claim as damages each year at the rate

determined on the date of judgment, by adding five percent (5%) to the interest rate determined

under Section 304.003, Finance Code, together with reasonable and necessary attorney’s fees. TEX.

INS. CODE §542.060.

61.     For breach of common law duty of good faith and fair dealing, Plaintiff is entitled to

                                            Page 17 of 19
 Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 18 of 19 PageID #: 18



compensatory damages, including all forms of loss resulting from the insurer’s breach of duty, such

as additional costs, economic hardship, losses due to nonpayment of amount WESTCHESTER

SURPLUS LINES INSURANCE COMPANY owed, exemplary damages, and damages for

emotional distress.

62.     For fraud, Plaintiff is entitled to recover actual damages and exemplary damages for

knowingly fraudulent and malicious representations, along with attorney’s fees, interest, and court

cost.

63.     For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

service of the attorney and firm whose names are subscribed to this pleading. Therefore, Plaintiff is

entitled to recover a sum for the reasonable and necessary services of Plaintiff’s attorneys in

preparation and trial of this action, including any appeals to the Court of Appeals and/or the Texas

Supreme Court.

64.     Plaintiff is entitled to recover damages for loss of business use of the property for the

duration of the storm and for several days subsequent to the storm due to damage to the property.

                  VIII. PLAINTIFF HEREBY DEMANDS TRIAL BY JURY

65.     Plaintiff demands a jury trial and tenders the appropriate fee.


                                IX. CONDITIONS PRECEDENT

66.     All conditions precedent to the filing of this suit have been met, including providing the

insurance company with an opportunity to inspect the property under Texas Insurance Code

§542A.001 et. seq., and attempts at alternative dispute resolution.

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein as the law directs, and that upon final hearing, Plaintiff has and recover

judgment of, and from Defendant, a sum in excess of the minimum jurisdictional amounts of this
                                             Page 18 of 19
 Case 1:19-cv-00532-MJT Document 1 Filed 10/25/19 Page 19 of 19 PageID #: 19



Court, costs of court, pre-judgment, and post-judgment interest which may be authorized by law,

and for such other and further relief, both general and special, at law and in equity, to which Plaintiff

may be justly entitled.

                                                Respectfully submitted,

                                                By: /s/ Eric W. Newell
                                                    ERIC W.NEWELL
                                                    Texas Bar No. 24046521
                                                    Email: eric_newell@bcoonlaw.com
                                                    215 Orleans
                                                    Beaumont, Texas 77701
                                                    Tel. (409) 835-2666
                                                    Fax. (866) 753-9080


                                                      Attorneys for Plaintiff
                                                      BIDCO #2 – Kyle Building LLC




                                             Page 19 of 19
